Exhibit 10.04

AMENDMENT TO

EXECUTIVE

CHANGE IN CONTROL

SEVERANCE BENEFITS AGREEMENT

WHEREAS, on May 10, 2002, Richard M. Beyer (“Executive”) and Intersil
Corporation, a Delaware corporation (the “Company” ) entered into an Executive
Change In Control Severance Benefits Agreement (the “Agreement”);

WHEREAS, Section 7.6 of the Agreement provides that it may be amended only upon
the mutual written consent of the Company and Executive and that the written
consent of the Company to a change in the Agreement must be signed by an
executive officer of the Company after such change has been approved by the
Compensation Committee of the Company’s Board of Directors;

WHEREAS, Executive and the Company now desire to amend the Agreement in
connection with the amendment and restatement of Executive’s Employment
Agreement with the Company, effective January 1, 2006;

NOW THEREFORE, the Company and Executive hereby agree as follows:

1. Section 2.2 of the Agreement is hereby amended and restated in its entirety
to read as follows:

“2.2 Severance Payments. The Company shall continue to pay the Executive’s
Annual Base Pay and full target Annual Bonus (without regard to satisfaction of
any target performance objectives) for three years (the “Severance Period”)
(less applicable deductions and withholdings) payable in accordance with
Intersil’s normal payroll practices immediately prior to the Covered
Termination;”

2. Section 2.3 of the Agreement is hereby amended and restated in its entirety
to read as follows:

“2.3 Welfare Benefits. Following a Covered Termination, Executive and his
covered dependents will be eligible to continue their Welfare Benefits coverage
under any Welfare Benefits plan or program maintained by the Company on the same
terms and conditions (including cost to Executive) as in effect immediately
prior to the Covered Termination, for the Severance Period. The Executive and
his spouse will be eligible to participate in the retiree medical plan
maintained by the Company in which employees participate upon your termination
hereunder (the “Retiree Medical Plan”) in accordance with its terms upon his
Covered Termination and the Company will make the full payment of the premiums
for coverage of the Executive and his spouse under the Retiree Medical Plan;
provided, however, that if the Retiree Medical Plan is terminated with respect
to all other employees of Intersil after your termination of employment
hereunder, the Executive shall no longer be provided coverage under the Retiree
Medical Plan; and provided, further, however, that the Company shall cease
paying your premiums under the Retiree Medical Plan when the Executive becomes
eligible



--------------------------------------------------------------------------------

for Medicare or becomes covered under another employer’s medical plan. The
Executive agrees to immediately notify the Company if he becomes eligible for
Medicare or covered by another employer’s medical plan. The Executive will not
be reimbursed for the income or employment taxes payable due to the payment of
the Executive’s premiums due under the Retiree Medical Plan.”

3. Section 4.2 of the Agreement is hereby amended and restated in its entirety
to read as follows:

“4.2. Parachute Payments. If all or any portion of the amounts payable or
benefits provided to the Executive under this Agreement or otherwise are ‘excess
parachute payments’ and are subject to the excise tax imposed by Section 4999 of
the Code (the ‘Excise Tax’), and if the net after-tax amount (taking into
account all applicable taxes payable by the Executive, including without
limitation any Excise Tax) that the Executive would receive with respect to such
payments or benefits does not exceed the net after-tax amount the Executive
would receive if the amount of such payments and benefits were reduced to the
maximum amount which could otherwise be payable to the Executive without the
imposition of the Excise Tax, then, only the extent necessary to eliminate the
imposition of the Excise Tax, such payments and benefits shall be reduced, in
the order and of the type mutually agreed to by the Executive and the Company.
The calculations required under this Section 4.2 shall be prepared by the
Company and reviewed for accuracy by the Executive and the Company’s regular
certified public accountants.”

4. Section 4.3 of the Agreement is hereby amended and restated in its entirety
to read as follows:

“4.3. Stock Options, Deferred Stock Units and Restricted Stock. In the event of
a Covered Termination, all stock options, deferred stock units, and restricted
stock granted to Executive by the Company or Elantec during the Executive’s
employment with the Company (or Elantec, as applicable), (i) shall immediately
become fully vested (and with respect to the stock options, fully exercisable),
and if any such award is subject to performance criteria, then such award shall
fully vest in the amount such award would have vested at the performance level
achieved through the date of such Covered Termination for such award, if
applicable, and (ii) Executive shall have (A) twelve (12) months following a
Covered Termination (or the remaining term of the applicable option grant if
shorter than 12 months) to exercise any stock options which were converted from
Elantec options or awards granted on or after January 1, 2006, and (B) shall
have twenty-four (24) months following a Covered Termination (or the remaining
term of the applicable option grant if short than 24 months) to exercise any
awards not described in 4.3(ii)(A). If applicable, the Company shall only amend
all such stock option, deferred stock units or restricted stock grants in a
manner that will not adversely affect Executive’s financial position and that
does not subject Executive to liability under Section 16(b) of the Securities
Exchange Act of 1934, as amended.”



--------------------------------------------------------------------------------

5. A new Section 2.6 is hereby added to the Agreement to read in its entirety as
follows:

“2.6 409A Compliance. If any payments due under this Agreement would subject
Executive to any penalty tax imposed under Section 409A of the Code if such
payments were made at the time as required herein, then the payments that cause
the imposition such penalty tax shall be payable in one lump sum on the first
day which is at least six months after the date of Executive’s separation of
service as set forth in Section 409A of the Code and the regulations and other
official guidance thereunder.”

[REMAINDER INTENTIONALLY BLANK]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Amendment to the Agreement on
the day and year written above.

 

INTERSIL CORPORATION   RICHARD M. BEYER By:   

/s/ Thomas C. Tokos

 

/s/ Richard M. Beyer

   Vice President, General Counsel and Secretary   Name:    Thomas C. Tokos  
for the Intersil Compensation Committee   INTERSIL CORPORATION   By:   

/s/ Thomas C. Tokos

  Name:    Thomas C. Tokos   Title:    Vice President, General Counsel and
Secretary  